Citation Nr: 1819475	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  14-09 157A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been received to reopen the Veteran's claim of service connection for obstructive sleep apnea (OSA), and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Cohen, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army National Guard of Virginia from January 1991 to March 1991. The Veteran also served in the U.S. Army from November 1996 to November 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Roanoke, Virginia Regional Office (RO). 

The Board is required to consider the question of whether new and material evidence has been received to reopen the Veteran's underlying claim without regard to the RO's determination in order to establish the Board's jurisdiction to address the underlying claim and to adjudicate the claim on a de novo basis. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

In January 2018, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) at the Board's office in Washington, D.C. During the hearing, the VLJ engaged in a colloquy with the Veteran toward substantiation of the claim. Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A hearing transcript is in the record.

In a January 2018 written statement, the Veteran's representative waived initial agency of original jurisdiction (AOJ) review of the additional evidence that was submitted. 38 C.F.R. § 20.1304(c) (2017).  


FINDINGS OF FACT

1. In February 2007, VA denied service connection for obstructive sleep apnea. The Veteran was informed in writing of the adverse determination and his appellate rights at that time. The Veteran did not submit a notice of disagreement (NOD). 

2. The additional documentation submitted since the February 2007 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim of service connection for obstructive sleep apnea.

3. Newly-submitted medical opinion places the evidence in equipoise as to whether the Veteran's current obstructive sleep apnea incurred in service.  


CONCLUSIONS OF LAW

1. The February 2007 rating decision denying service connection for obstructive sleep apnea is final. 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2. New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for obstructive sleep apnea has been presented. 38 U.S.C. §§ 5103, 5103A, 5107, 5108 (2012); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2017). 

3. The criteria to establish entitlement to service connection for obstructive sleep apnea have been met. 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist

The Veteran Claims Assistance Act of 2000, in part, describes VA's duties to notify and to assist a claimant in substantiating a claim for VA benefits. 38 U.S.C. 
§§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). The Veteran's application to reopen the claim of service connection for obstructive sleep apnea has been considered with respect to VA's duties to notify and to assist.

VA issued an October 2012 notice to the Veteran which informed him of the evidence needed to substantiate his underlying claim, the evidence necessary to reopen his underlying claim, what each of the terms "new" and "material" meant and how VA would assist him in developing his claim. All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed. There remains no question as to the substantial completeness of the claim. 38 U.S.C. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). For these reasons, the Board finds that the VA's duties to notify and to assist have been met.  

II. Analyses

NEW AND MATERIAL EVIDENCE

Generally, absent the filing of an NOD within one year of the date of mailing of the notification of the initial review and determination of a veteran's claim and the subsequent filing of a timely substantive appeal, a rating determination is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error (CUE). 38 U.S.C. §§ 5108, 7105; 38 C.F.R. §§ 20.200, 20.300, 20.1103.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence. New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). The provisions of 38 C.F.R. 
§ 3.156(a) create a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened. Shade v. Shinseki, 24 Vet. App. 110 (2010); Evans v. Brown, 9 Vet. App. 273, 283 (1996); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b). Where documents are within VA's control and could reasonably be expected to be a part of the record, such documents are, in contemplation of law, before VA and should be included in the record. Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

In a September 2006 memorandum, the RO informed the Veteran that after several attempts to obtain his STRs, the RO was unable to locate his complete service treatment records.

In February 2007, VA denied service connection for obstructive sleep apnea. The RO denied service connection because such service medicals as received did not indicate that the Veteran had no evidence of sleep apnea or any disability of the tonsils, adenoids, or nasal turbinates during active service. 

The Veteran was informed in writing of the adverse decision and did not submit a NOD. The February 2007 rating decision was based on the Veteran's incomplete service treatment records (STRs) from January 1991 to February 1991 and April 1998 to May 1998, private treatment records from Maryview Medical Center dated April 2000, VA treatment records dated February 2006 to September 2006 and a March 2006 written statement from the Veteran's wife. 

New and material evidence pertaining to the issue of service connection for the underlying claim was not received by VA or constructively in its possession within one year of written notice to the Veteran of the February 2007 rating decision. Therefore, the February 2007 rating decision became final. 38 C.F.R. § 3.156(b).

The additional documentation received since the February 2007 rating decision includes the Veteran's complete STRs, VA treatment records dated February 2006 to May 2012 and August 2012 to December 2012, a 2013 VA sleep study, a February 2014 VA examination, VA treatment records dated 2017, the January 2018 Board hearing transcript and the Veteran's written statements.  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed. Justus v. Principi, 3 Vet. App. 510 (1992). Here, without examination of any other evidence of record, the newly-submitted evidence is of such significance that, when considered for the limited purpose of reopening the Veteran's claim, it raises a reasonable possibility of substantiating his claim for service connection when considered with the previous evidence of record. 

Specifically, in December 2017 a VA physician opined that the Veteran's OSA was incurred in-service between 1996 and 1999. He observed that the Veteran reported he had symptoms of OSA during service and the Veteran underwent surgery for OSA several months after discharge. Presumed credible for the limited purpose of determining whether the claim should be reopened and coupled with the Veteran's account of experiencing constant fatigue and difficulty breathing during sleep, the evidence raises a reasonable possibility of substantiating the claim.  

SERVICE CONNECTION

Service connection may be granted for a current disability arising from a disease or injury incurred in or aggravated by active service. 38 U.S.C. § 1110 (2012). Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2017). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of an in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In the Veteran's October 1996 pre-entrance medical examination, no relevant abnormalities were noted and the Veteran was assigned a profile designation of "1" for all categories under the PULHES system. See generally Odiorne v. Principi, 3 Vet. App. 456, 457 (1992); ((observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)); also e.g., Army Regulation 40-501, December 2007 and update August 2010.

In his October 1996 pre-entrance medical history report, the Veteran answered in the negative as to whether he once had or currently had frequent trouble sleeping. 

In a December 1996 service treatment record, the Veteran was diagnosed with an upper respiratory infection.  

In the Veteran's June 1999 pre-entrance medical examination report, no relevant abnormalities were noted and the Veteran was assigned a profile designation of "1" for all categories under the PULHES system. 

In his June 1999 pre-separation medical history report, the Veteran answered in the negative as to whether he once had or currently had frequent trouble sleeping.

In his written statements and Board testimony, the Veteran indicated that he went to the service medical examiner, between 1996 and 1999, to report persistent tiredness and dozing off during the daytime; however, his complaints were not annotated and he was told to get more rest. The Veteran also indicated that upon discharge, he continued to experience symptoms of OSA and sought private treatment from Donald Cochran, M.D., who referred the Veteran to a Dr. Murden in March or April 2000.

A March 2000 private treatment record indicated that the Veteran was referred by Dr. Cochran to Dr. Murden due to an upper airway obstruction. The record also indicated that the Veteran reported experiencing a history of loud snoring and apneic episodes. In April 2000, the record indicated that the Veteran underwent uvulopalatopharyngoplasty (UPPP) to remove his upper airway obstruction. 

In February 2013, the Veteran underwent a VA polysomnogram. The Veteran was diagnosed with OSA. The Veteran reported that he continued to experience snoring and that his wife observed the Veteran experience apneic symptoms.  

In February 2014, the Veteran was afforded a VA examination. The examiner opined that the Veteran's OSA was not incurred in or caused by service because OSA is not diagnosed by complaints of fatigue, tiredness or sleepiness; rather, it is caused by the blockage of the upper airway by the tongue and soft palate. 

In February 2017 and August 2017, the Veteran underwent a VA polysomnogram and was diagnosed with OSA. The Veteran reported experiencing twenty years of sleep problems. 

A December 2017 VA treatment record indicated that the Veteran reported experiencing apneic episodes during his active duty period from 1996 to 1999 to the VA physician. The VA physician opined that the Veteran's OSA was incurred in service because the Veteran reported experiencing apneic symptoms during active service and underwent a UPPP approximately five months after discharge. The VA staff physician indicated that these were "classic signs" of OSA and that OSA is a chronic illness that is present throughout an individual's lifetime and doesn't occur suddenly.   

A written statement from the Veteran's wife indicated that in 1999, the Veteran complained of experiencing tiredness and she observed the Veteran experience difficulty breathing during his sleep. 

Based on the newly-received medical opinions, the record as to the incurrence of the Veteran's OSA is in balance. The Veteran's service treatment records are silent for complaints or reports of tiredness, fatigue or difficulty sleeping. In addition, the Veteran, in his June 1999 pre-separation medical history report, answered in the negative as to whether he once had or currently had frequent trouble sleeping. However, a March 2000 private treatment record indicated that the Veteran was referred to Dr. Murden for an upper respiratory obstruction and reported experiencing a history of loud snoring and apneic episodes. In an April 2000 private treatment record, Dr. Murden performed a UPPP on the Veteran to remove his upper airway obstruction. Even though the February 2014 VA examiner opined that the Veteran's OSA was not incurred in or caused by service, he did indicate that OSA is caused by the blockage of the upper airway by the tongue and soft palate - which the Veteran did undergo a UPPP for in April 2000. In cases such as these, when the evidence is in such "approximate balance" the benefit of the doubt is to be accorded to the Veteran. Therefore, service connection is warranted and the claim is granted.


ORDER

The claim of service connection for obstructive sleep apnea is reopened.

Service connection for obstructive sleep apnea is granted. 




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


